I concur in the conclusions reached in the majority opinion except in so far as what is therein stated with reference to exhibit 9 (bed sheet). In my opinion, appellant's assignments of error with respect to the admission of the exhibit should be disposed of not upon the ground that such admission, while erroneous, was not "prejudicial," but, rather, upon the ground that no error at all was committed in that respect.
Although certain pieces had been cut from the sheet, the remainder thereof contained evidence of "splotches" which the jury had the right to consider in connection with the other evidence in the case. Whether or not the missing portions of the sheet likewise contained such splotches or other traces of defilement does not appear from the record, and there is absolutely nothing in the state's evidence from which it could be said that the jury was permitted to speculate or conjecture as to the condition of the missing portions. Whatever suggestion or inference may have arisen in that respect was created by the cross-examination adduced by appellant's own counsel. If any prejudice to his defense resulted from such cross-examination, he cannot now complain. In any event, it could not render the exhibit inadmissible in its entirety.